            Case 5:16-cv-00121-gwc Document 83 Filed 01/31/19 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                                         FOR THE
                                   DISTRICT OF VERMONT

JONATHAN A. BLOOM,                                     )
     Plaintiff,                                        )
                                                       )
       v.                                              )      Civil No. 5:16-cv-121
                                                       )
ALEX M. AZAR II,                                       )
Secretary, U.S. Department                             )
of Health and Human Services,                          )
       Defendant.                                      )

   GOVERNMENT’S NOTICE REGARDING END OF LAPSE IN APPROPRIATIONS

       The lapse in appropriations that began at midnight on December 21, 2018 ended in the

evening hours of January 25, 2019 with a continuing resolution funding the Department of Justice

through February 15, 2019.       Because of this lapse in appropriations, the Court granted the

government’s motion for a stay of all deadlines in this case (ECF No. 81). Now that the lapse in

appropriations is over, the government requests that the Court lift the stay. As described in the motion

for stay that the Court granted, all deadlines in this case are extended commensurate with the duration

of the lapse in appropriations. Therefore, the Government’s supplemental brief regarding the

reasonableness and precise amount of EAJA fees to be awarded shall be filed on or before February

8, 2019.

       Dated at Burlington, in the District of Vermont, this 31st day of January, 2019.

                                                              Respectfully submitted,

                                                              UNITED STATES OF AMERICA

                                                              CHRISTINA E. NOLAN
                                                              United States Attorney

                                                       By:    /s/ Melissa A. D. Ranaldo
                                                              MELISSA A.D. RANALDO
                                                              Assistant U.S. Attorney
                                                              P.O. Box 570
                                                              Burlington, VT 05402-0570
                                                              (802) 951-6725
                                                              Melissa.Ranaldo@usdoj.gov
                                                   1
